Exhibit 10.2

 

Employment Agreement

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated June 1st, 2018, is between
Driven Deliveries, Inc. (the “Company”), a Nevada corporation, and Brian Hayek
(“Employee”).

 

Background

 

  ●The Company desires to employ Employee.        ●Employee desires to be
employed by the Company as its President (PRES) and President on the terms and
conditions set forth in this Agreement.        ●Employee desires to continue
with the Company for an indefinite period on the terms and conditions set forth
below.

 

Terms and Conditions

 

1. Term of Agreement

 

Employment will commence on June 1st, 2018, and continue until terminated by
either Employee or the Company in accordance with Section 5 of this Agreement or
by law.

 

2. Employment

 

  2.1Position. Employee will serve as Company’s President reporting directly to
Company’s Chief Executive Officer. Employee will have the powers of management
usually vested in the office of a corporate President. Employee will also serve
as an employee for one or more subsidiaries or affiliates of the Company.       
2.2Duties. Employee will have the duties of management usually vested in the
office of a corporate President.        2.3Performance Appraisals. Employee will
receive performance appraisals on each anniversary of this Agreement by the
compensation committee of the Board.        2.4Other Services. The Company
acknowledges that Employee may do educational and charity work (and conduct
personal business), as long as those activities do not materially interfere or
conflict with Employee’s duties as President of the Company.

 



1 of 14

 

 

Employment Agreement

 

3. Compensation

 

  3.1Compensation. The Company will pay the amounts and provide the benefits
described in this Section 3, and Employee agrees to accept those amounts and
benefits in full payment for Employee’s services under this Agreement.       
3.2Base Salary. The Company will pay Employee a base salary of $150,000
annually, payable in accordance with the Company’s standard payroll practices.
Employee and the Company may mutually agree for payment in consideration other
than cash (i.e. Company stock, stock options, or similar non-cash compensation).
The Compensation Committee of the Board (the “Compensation Committee”) may
increase Employee’s base salary, but may not decrease it.        3.3Equity
Incentive Plan. Employee will be entitled to participate in any stock option
plan or other similar arrangements which the Company may offer during the term
of this Agreement.        3.4Annual Bonuses. Employee will be eligible for
annual bonuses when he achieves specific milestones determined by the
Compensation Committee. These bonuses will be payable in cash or in Company
stock.        3.5Vacation. Employee will be entitled to paid vacation in
accordance with the Company’s policies and practices in effect with respect to
the Company’s other executive and managerial employees. The days selected for
Employee’s vacation shall be mutually agreeable to the Company and Employee.  
     3.6Fringe Benefits. During the employment term, Employee will be entitled
to receive all other benefits of employment generally available to the Company’s
other executive and managerial employees when he becomes eligible for them.     
  3.7Withholdings. The Company will withhold all amounts required to be withheld
under applicable law, court order, or other governmental mandate from any
compensation payable to Employee.        3.8Compensation Committee. If the
Company’s Board has not specifically designated a Compensation Committee
(consisting of at least two members), then the Board will carry out duties of
the Compensation Committee as a group.

 



2 of 14

 

 

Employment Agreement

 

4. Expense Reimbursement

 

  4.1Travel and Other Expenses. The Company will reimburse Employee for the
following reasonable business expenses:

 

  (A)travel;        (B)promotional;        (C)professional continuing education;
       (D)required licensing fees;        (E)professional society membership
fees;        (F)seminars; and        (G)other similar expenditures.

 

Employee must submit appropriate receipts that indicate the amount, date,
location, and business character in a timely manner.

 

  4.2Liability Insurance. The Company will cover Employee under the Company’s
officers and directors’ insurance and other liability insurance policies.
Coverage will be consistent with usual business practices to cover Employee
against insurable events concerning his employment with Company.       
4.3Indemnification. The Company will indemnify Employee under Section 7.4 of the
Company’s Bylaws.

 

5. Termination

 

  5.1Termination by the Company. The Company may terminate this Agreement
without cause under Section 5.1(A), or with cause under Section 5.1(B).

 

  (A)Termination Without Cause. The Company may terminate Employee without
Cause.

 

  (1)Procedure. The Company must do one of the following to properly terminate
Employee without Cause:

 

  (a)terminate immediately and provide 60 days’ pay in lieu of notice to
Employee; or

 



3 of 14

 

 

Employment Agreement

 

  (b)terminate on 60 days’ prior written notice.

 

  (2)Accrued Benefits. If Employee’s employment is terminated under this Section
5.1(A), the Company will pay Employee all accrued salary, vacation time, and
benefits through the date specified in the termination notice from the Company.
       (3)Severance Pay; Bonus. Employee will be entitled to severance pay and a
pro-rated bonus under this Section 5.1(A)(3) if he executes a general release in
favor of the Company in a form acceptable to the Company.

 

  (a)Severance Pay. The Company will pay Employee an amount equal to 12 months
of his then base salary (less standard withholdings for tax and Social Security,
Medicare, and state disability tax purposes). The severance payment will be
payable over a 12-month term in monthly pro-rata payments commencing after the
effective date of the release.        (b)Bonus. The Company will pay Employee a
prorated bonus based on the then-applicable bonus plan under the following
formula:

 

  (bonus Company would   (# of days Employee was employed during that year)  
pay for the fiscal year *     Employee is terminated)     365

 

The prorated bonus calculated under Section 5.1(A)(3)(b) will be payable in
accordance with the Company’s normal bonus payment policy, but in no later than
2.5 months after the end of the fiscal year in which Employee’s employment is
terminated.

 

  (B)Termination for Cause. The Board may terminate Employee’s employment with
the Company at any time for Cause (as defined below), immediately after
delivering written notice to Employee of the circumstances leading to
termination for Cause.

 

  (1)Accrued Benefits. If Employee’s employment is terminated under this Section
5.1(B), Employee will receive payment for all accrued salary, vacation time, and
benefits through the termination date indicated on the notice of termination.

 



4 of 14

 

 

Employment Agreement

 

  (2)Severance Pay; Bonus. The Company will have no further obligation to pay
compensation of any kind (including any bonus or severance payment) or to make
any payment in lieu of notice. All benefits provided by the Company to Employee
under this Agreement or otherwise will cease on the termination date indicated
in the notice of termination.        (3)Definition of “Cause”. The term “Cause”
under this Agreement means the occurrence or existence of any of the following
with respect to Employee, as determined by the Company:

 

  (a)a material breach by Employee of the terms of the Company’s code of
conduct;        (b)any act of dishonesty, misappropriation, embezzlement, fraud,
or similar conduct by Employee involving the Company or its affiliates;       
(c)conviction or plea of nolo contendere to a felony;        (d)material damage
to the Company’s property (or property of the Company’s affiliates) caused by
Employee’s willful or grossly negligent conduct;        (e)repeated
non-prescription use of any controlled substance or repeated use of alcohol or
any other non-controlled substance that, in any case described in this clause,
the Company reasonably determines renders Employee unfit to serve as an officer
or employee of the Company or its affiliates;        (f)failure by Employee to
comply with the Company’s reasonable instructions, after 15 days’ written
notice; or        (g)conduct by Employee that the Board determines to evidence
unfitness to serve as an officer or employee of the Company or its affiliates.

 

  5.2Termination of Employment by Employee. Employee may unilaterally terminate
his employment under this Agreement.

 

  (A)Justification. Employee may invoke this Section 5.2 if Employee determines
a substantial diminution in Employee’s duties, authority, pay, or
responsibilities exists without organizational performance or market
justification.



 



5 of 14

 

 

Employment Agreement

 

  (B)Procedure. Employee must give the Company 30 days’ written notice before
termination under this Section 5.2. The notice must specify the circumstance
allegedly justifying the Employee’s termination, and the Company will have until
the end of the 30-day period to cure those circumstances in all material
respects. A termination under this Section 5.2 circumstances will be treated as
a termination without Cause, and Employee will be entitled to the severance
payments and benefits under Section 5.1 above.        (C)Termination Date. The
termination date under this Section 5.2 will be the day after the 30-day cure
period expires if the Company fails to cure those circumstances in all material
respects by the expiration of that cure period.

 

  5.3Termination on Resignation. Employee may terminate this Agreement by giving
the Company 60 days’ prior written notice of resignation. An Employee who
resigns under this Section 5.3 will receive final compensation under the manner
described in Section 5.1(B)(1) and (2); however, though the manner of
compensation under Section 5.3 is the same as that for Section 5.1 (B), a
termination on resignation is not considered “for Cause”. The date of
termination will be 60 days after the Company receives the notice of termination
by resignation.        5.4Termination on Retirement. Employee may terminate this
Agreement by voluntarily retiring. Employee’s retirement will be effective on
the last day of any fiscal year after Employee’s 65th birthday. Employee must
provide 6 months’ prior written notice of the retirement to the Company if
Employee wishes to properly invoke this Section 5.4.        5.5Termination Due
to Disability. The Company may terminate this Agreement if Employee suffers a
disability that renders Employee unable, as determined in good faith by the
Company, to perform the essential functions of the position (even with
reasonable accommodations) for 6 months in any 12-month period. If available,
the Company must transfer Employee to a vacant position to for which he is
qualified before invoking this Section 5.5.

 

  (A)Accrued Benefits; Severance Pay; Bonus. If Employee’s employment is
terminated under this Section 5.5, Employee will receive compensation from the
Company in the manner described in Section 5.1(A)(2) and (3).

 

  5.6Termination on Death. If Employee dies before this Agreement’s term
expires, the Company will pay to Employee’s estate the accrued portion of
Employee’s salary and vacation time and benefits that Employee is then entitled
to receive under Employer’s benefit plans through the date of Employee’s death
(less standard withholdings for tax and Social Security purposes). The Company
will not be obligated to pay any further compensation of any kind (including any
bonus or severance payment). All benefits provided by the Company to Employee
(or his estate) under this Agreement or otherwise will cease on the date of
death.

 



6 of 14

 

 

Employment Agreement

 

  5.7The Company’s Right to Terminate or Assign the Agreement. In the event of a
merger in which the Company is not the surviving entity, or of a sale of all or
substantially all of Employer’s assets, the Company may:

 

  (A)assign this Agreement and all rights and obligations under it to any
business entity that succeeds to all or substantially all of the Company’s
business through that merger or sale of assets; or        (B)terminate this
Agreement (effective on the date of the merger or sale of assets) on 30 days’
prior written notice to Employee.

 

  5.8Agreement Survives Combination or Dissolution. This Agreement will survive
the following events:

 

  (A)the Company’s voluntary or involuntary dissolution;        (B)a merger in
which the Company is not the surviving or resulting corporation; or        (C)a
transfer of all or substantially all of the Company’s assets.

 

If any of the above events occur, then the surviving business entity or
transferee of the Company’s assets will be bound by this Agreement.

 

  5.9Rights and Obligations After Notice of Termination. If one or both parties
terminate the Employee’s employment under Section 5, then the Company may
relieve Employee of his duties under this Agreement and assign Employee other
reasonable duties and responsibilities to be performed until the termination
becomes effective.        5.10Duty to Cooperate After Termination. Employee
agrees to cooperate with the Company during and after the term of this Agreement
(including after termination under Section 5) by being reasonably available to
testify at the request of the Company in any legal or administrative proceeding.
Employee also agrees to provide information and meet with the Company (or its
representatives) upon reasonable request. The Company will reimburse Employee
for all expenses actually incurred under this Section 5.10 (including attorney
fees) if Employee submits appropriate documentation to the Company.



 



7 of 14

 

 

Employment Agreement

 

 

6. Duty of Loyalty

 

Employee will not directly compete with the Company during the term of this
Agreement. Employee may only engage in an activity that potentially directly
competes with the Company’s business if he obtains prior written consent from
the Company. This Section 6 applies to Employee acting alone, as a partner, or
as an officer, director, employee, consultant, or holder of more than one
percent of the capital stock of any other corporation.

 

7. Confidential Information

 

  7.1Trade Secrets; Intellectual Property. The Company will grant Employee
access to various trade secrets and intellectual property which are owned by the
Company and regularly used in its business operations. Employee will not
disclose any of the Company’s trade secrets and intellectual property, directly
or indirectly. Employee will only use the Company’s trade secrets or
intellectual property as required for duties the Company assigns to him. All
files, contracts, manuals, reports, letters, forms, documents, notes, notebooks,
lists, records, documents, customer lists, vendor lists, purchase information,
designs, computer programs and similar items and information relating to the
businesses of such entities, whether prepared by Employee or otherwise and
whether now existing or prepared at a future time, coming into his possession
will remain the exclusive property of Company.        7.2Confidential Customer
Data. Employee will have access to financial, accounting, statistical, and
personal data of the Company’s customers. All Company customer data is
confidential and must not be disclosed or used by Employee in any way other than
as required to perform his duties as CEO.        7.3Non-Disclosure Agreement.
Employee will sign a Non-Disclosure Agreement (“NDA”) in the form attached to
this Agreement as Exhibit B and submit the NDA to the Company with a signed copy
of this Agreement.        7.4Continuing Effect. The provisions of this Section 7
will remain in effect after the Company terminates Employee’s employment under
this Agreement.

 

8. Non-Competition and Solicitation

 

  8.1Prohibited Activities. Employee must not engage in the following activities
during his employment with the Company (and for 2 years after termination of his
employment under this Agreement):

 

  (A)any activity or other business competitive with Employer’s business;



 



8 of 14

 

 

Employment Agreement

 

 

  (B)solicit a Company’s customer, contractor, agent, or other person having
business relations with the Company to discontinue business with the Company or
any of its subsidiaries;        (C)employ a person employed by the Company or
any of its subsidiaries during the 12 months preceding termination of the
Employee's employment with the Company; or        (D)solicit a person employed
by the Company or any of its subsidiaries to terminate his or her employment
with the Company during the 12 months preceding termination of the Employee's
employment with the Company. A general solicitation through an unaffiliated
employment recruiting firm that is not specifically directed to solicit
employees of the Company is not a violation of this Section 8.1(D).

 

9. Miscellaneous

 

  9.1Compliance with Other Agreements. Employee represents to the Company that
his performance of this Agreement will not conflict with any court order,
contractual agreement, or other arrangement to which Employee is a party or
otherwise bound.        9.2Non-Delegable Duties. This Agreement is a contract
for Employee’s personal services. Employee may not delegate his duties under
this Agreement.        9.3Governing Law. This Agreement will be governed by
California law and applicable federal law (such as the Federal Arbitration Act
or the Employee Retirement Income Security Act). If a state conflict of laws
issue arises, then the parties will apply California law on the substantive
issue regardless of whether the California conflict of laws provision provides
otherwise. The federal and state courts located in San Diego, California will
have exclusive jurisdiction over any action concerning this Agreement.       
9.4Severability. If a provision of this Agreement is held unenforceable, the
remainder of this Agreement will remain in effect. If a provision is held
unenforceable under particular circumstances, then the Agreement will remain in
effect in all other circumstances.

 



9 of 14

 

 

Employment Agreement

 

  9.5Notice.

 

  (A)Delivery. Any notice or other communication given under this Agreement must
be in writing and properly delivered. Proper delivery includes personal
delivery, e-mail, overnight delivery or certified mail (return receipt
requested) to:

 

(1) the Company at:

 

Driven Deliveries, Inc.

Attention: Chris Boudreau

3511 Camino Del Rio South

Suite 210

San Diego, CA 82108

 

Email: Chris@drivenbym.com

 

(2) Employee to the most recent address for Employee appearing in Company’s
records.

 

  (B)Time of Delivery. Any notice or communication will be deemed properly
delivered on the date of personal delivery, transmission by email, or 2 business
days after deposit with the United States Postal Service as registered or
certified mail, postage prepaid. If the notice or communication is received
after 5 PM (Pacific Time) on a business day (or on Saturday or Sunday), then it
will be deemed delivered as of 8 AM (Pacific Time) on the next business day.

 

  9.6Dispute Resolution. Employee and the Company agree that any dispute
concerning this Agreement will be submitted to binding arbitration in accordance
with the Federal Arbitration Act, not the California Arbitration Act.

 

  (A)Arbitration Clause. Any claim concerning this Agreement will be settled by
arbitration administered by the American Arbitration Association under its
Employment Arbitration Rules and Mediation Procedures (located at
https://www.adr.org/sites/default/files/employment_arbitration_rules_and_
mediation_procedures_0.pdf) and judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.       
(B)Limitations. Nothing in this Section 9.6 will excuse Employee or the Company
from using existing internal procedures for complaint resolution. Employee may
bring claims before administrative agencies when the law permits the agency to
adjudicate those claims, even when there is an agreement to arbitrate; examples
include claims or charges with the United States Equal Employment Opportunity
Commission (or comparable state agency), the National Labor Relations Board, the
U.S. Department of Labor, or the Office of Federal Contract Compliance Programs.
This Section 9.6 is limited by Employee’s statutory rights under applicable
state or federal law.        (C)Location. The arbitration will take place within
45 miles of the Company’s address at 3511 Camino Del Rio South in San Diego, CA.

 



10 of 14

 

 

Employment Agreement

 

  (D)Number of Arbitrators. The parties agree to appoint 1 arbitrator to resolve
claims under this Agreement.        (E)Waiver of Jury Trial. The parties each
waive the right to a jury trial.        (F)Fees and Costs. The parties agree
that the arbitrator will have discretion to award the prevailing party
reasonable costs and attorney fees incurred in bringing or defending an action
under this Section 9.6, to the fullest extent allowed by law at the time the
arbitration commences.        (G)Arbitration Expenses. Employee and the Company
must follow the rules and procedures referred to in Section 9.6(A) regarding
initial filing fees. Employee will not be responsible for any portion of those
fees in excess of the filing or initial appearance fees applicable to federal
court actions in San Diego, CA. The Company will pay all expenses unique to
arbitration, including the arbitrator’s fees.

 

  9.7Attorney’s Fees. The prevailing party in any suit, arbitration under
Section 9.6, or other proceeding concerning this Agreement will be entitled to
recover all costs and expenses of the proceeding and investigation (not limited
to court costs), including attorneys’ fees.        9.8Headings. The headings
contained in this Agreement are for reference purposes only and will not affect
the meaning or interpretation of this Agreement.        9.9Counterparts. The
Parties may execute this Agreement in separate counterparts, including by email
or other electronic means. All signed counterparts will together constitute a
single agreement. A Party may properly execute and deliver an original
counterpart by sending a copy of the Party’s original signature on the
Agreement’s signature page to the other Parties by email or fax (including in
PDF form).        9.10Successors. This Agreement is intended to benefit and be
enforceable by Employee and the Company. The Employee’s estate and any successor
to the Company may also benefit from and enforce this Agreement.        9.11No
Third-Party Beneficiaries. Except for Employee’s estate or any successor of the
Company under Section 9.10, nothing in this Agreement is intended to confer any
rights or remedies to a third party.



 



11 of 14

 

 

Employment Agreement

 

  9.12Modification and Waiver.

 

  (A)Modification. The parties may only modify this Agreement by a writing
signed by Employee and the Company.        (B)Waiver. Either party may waive any
provision of this Agreement, so long as the waiver is in a signed writing, and
the waiving party is the sole beneficiary of the waived provision. No waiver by
either party of a breach of this Agreement will be construed as a waiver of any
subsequent or different breach. Failure to seek a remedy for breach will not be
construed as a waiver of any right or remedy concerning the breach.

 

  9.13Entire Agreement. This Agreement (and all other written agreements entered
into with Employee during his employment with the Company) are the only
agreements between the parties concerning Employee’s employment with the
Company. This Agreement (and all other written agreements entered into with
Employee during his employment with the Company) supersede all prior agreements,
summaries of agreements, descriptions of compensation packages, discussions,
negotiations, understandings, representations or warranties, whether verbal or
written, between the parties concerning Employee’s employment with the Company.
       9.14The Company’s Representations. The Company represents that the
individual executing this Agreement on its behalf is authorized to do so, and
that this Agreement is a valid agreement of the Company.        9.15Employee’s
Representations. Employee represents that he is not restricted, contractually or
otherwise, from entering into this Agreement. Employee represents that he has
the qualifications previously represented to the Company, including any required
licenses or certifications. Employee also represents that he will not use or
disclose any of his former employers’ trade secrets in the course of his
employment by the Company.

 



12 of 14

 

 

Employment Agreement

 

10. Signatures

 



  DRIVEN DELIVERIES, INC.       By: /s/ Chris Boudreau   Chris Boudreau   Title:
CEO   Date: 6/8/2018 3:14:54 PM PDT         By: /s/ Brian Hayek   Brian Hayek  
Title: President   Date: 6/8/2018 3:11:10 PM PDT

 



13 of 14

 

 

Employment Agreement

 

Exhibit A

 

EMPLOYEE NON-DISCLOSURE AGREEMENT

 

In consideration of being employed by Driven Deliveries, Inc. (the “Company”),
the undersigned employee agrees:

 

(1)During the course of my employment I will have access to the Company’s trade
secrets and intellectual property, which will consist of:

 

(A)Technical information: Methods, processes, formulae, compositions, systems,
techniques, inventions, machines, computer programs and research projects.

 

(B)Business information: Customer lists, pricing data, sources of supply,
financial data and marketing, production, or merchandising systems or plans.

 

(2)I will only use or disclose the Company’s trade secrets, intellectual
property, confidential information, or any other proprietary data as directed in
my Employment Agreement with the Company. Any use or disclosure outside the
scope of my Employment Agreement during or after my employment with the Company
requires the expressed written consent of the Company.

 

(3)Upon the termination of my employment with the Company:

 

(A)I will return all the Company’s documents and property to the Company, to
include: drawings, blueprints, reports, manuals, correspondence, customer lists,
computer programs, and all other materials relating to the Company's business. I
will not retain copies, notes, or abstracts of any of these documents.

 

(B)The Company may notify any future or prospective employer or third party of
this non-disclosure agreement, and will be entitled to injunctive relief for any
breach.

 

(C)This agreement will bind me, my agents, and my successors in interest for the
benefit of the Company and its successors.



 

  /s/ Brian Hayek   Name: Brian Hayek   Title: President   Date: 6/8/2018
3:11:10 PM PDT

 

 

14 of 14



 

 